DETAILED ACTION
This office action is in response to claims filed 9 December 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, 
a.	In lines 1-2, it is not particularly pointed out or distinctly claimed how a portion of the first hardware resource set can be exclusively utilized by a second composed information handing system when the first hardware resource set is part of the at least one hardware resource set presented to the at least one compute resource set for use by the [first] composed information handling system, as described in claim 1. In other words, it appears as though the first hardware resource set cannot be exclusively utilized by the second composed information handling system, because it is also being used by the first composed information handling system. For examination purposes, the examiner will interpret this as a portion of the first hardware resource not presented for use by the first composed information handling system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8-11, 13, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites an apparatus that composes a composed information handling system through allocation of computing resources. An apparatus is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
a.	“make a determination that the composition request is an intent based request”
b.	“in response to the determination: match an application specified by the composition request to computing resource requirements for the application”
c.	“identify, based on the computing resource requirements, at least one compute resource set having resources meeting the computing resources requirement”
d.	“identify, based on the computing resource requirements, at least one hardware resource set having resources meeting the computing resource requirements” 
e.	“setup management services for the at least one hardware resource set using at least one control resource set to obtain logical hardware resources” and 
f.	“present the logical hardware resources to the at least one compute resource set as bare metal resources using the at least one control resource to instantiate the composed information handling system to service the composition request”.
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (a), the broadest reasonable interpretation of determining that a request is an intent based request involves a step of evaluation of a request and judgement that it pertains to an intent based request that could reasonably be performed within the human mind. In limitation (b), the broadest reasonable interpretation of matching an application to the request involves a step of evaluation of the request and judgement of matching applications that could reasonably be performed within the human mind. In limitations (c)-(d), the broadest reasonable interpretation of identifying compute resource sets and hardware resource sets involve steps of evaluation of different resource sets and judgement of resource sets that meet requirements that could reasonably be performed within the human mind. In limitation (e), but for the generic computer component of “at least one control resource set”, the broadest reasonable interpretation of management service setup and obtaining logical hardware resources involves a step of evaluating management services and logical hardware resources, and judging which management services should be set up and which logical resources should be obtained. In limitation (f), but for the generic computer component of “at least one control resource set”, the broadest reasonable interpretation of presenting logical resources to a compute resource set to instantiate a composed information handling system involves a step of judging a simple plan that merely indicates an assignment or allocation of logical resources to a compute resource set. The concepts of judgement and evaluation have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.
In step 2A, prong 2 of the 101 analysis, in addition to the generic computer components identified above, the examiner has determined that the following additional elements do not integrate this judicial exception into a practical application:
g.	A device for managing composition of composed information handling systems, comprising: persistent storage; and a computer processor programmed” and
h.	“obtain a composition request for a composed information handling system of the composed information handling systems”
The generic computer components identified above (“at least one control resource set”) represents mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which is not indicative of integration into a practical application (see MPEP 2106.05(f)). In limitation (g), it recites additional generic computer components that generally link the use of the technological environment to a particular technological environment or field of use, which is not indicative of integration into a practical application (see MPEP 2106.05(h)). In limitation (h), obtaining a request is a step of mere data obtaining/gathering, which is considered by the courts to be an insignificant, extra-solution activity, and therefore, is not indicative of integration into a practical application (see MPEP 2106.05(g)). Therefore, the claim is directed to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the generic computer components merely use a computer as a tool to perform an abstract idea, and generally link the use of the technological environment to a particular technological environment or field of use, which are not indicative of an inventive concept (see MPEP 2106.05 (f) and 2106.05(h)). In limitation (h), obtaining a request is a step of receiving data over a network which is considered by the courts to be a well-understood, routine, and conventional activity, which are not indicative of an inventive concept (see MPEP 2106.05(d)). Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding claims 5, and 8-11, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claims 5 and 8 describe further identification, determination, and allocation steps, which have been established above to be mental process steps of evaluation and judgement. Claim 9 describes obtaining and transmitting output, which is an insignificant extra-solution activity (see MPEP 2106.05(g)), and a further determination step, which has been established above to be mental process steps of evaluation and judgement. Claims 10 and 11 describe generic computer components described at a high degree of generality, which are not indicative of integration into a practical application, and are not indicative of an inventive concept. Since none of the dependent claims 5, and 8-11 resolve the deficiencies of claim 1, they are rejected for at least the same rationale.

Regarding claims 13, and 20, they comprise limitations similar to those of claim 1, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-11, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen Pub. No.: US 2017/0097851 A1 (hereafter Chen).

Regarding claim 1, Chen teaches:
A device for managing composition of composed information handling systems ([0011] The system architecture can include a resource environment 150 that can provide computing resources (e.g., computing, storage, and networking resources) to entities (i.e., since entities are allocated, and thus have exclusive use over, a quantity of resources, they are considered “composed information handling systems”)), comprising: 
persistent storage; and a computer processor ([0051] The example computer system 500 includes a processing device 502, a main memory 804) programmed to: 
obtain a composition request for a composed information handling system of the composed information handling systems; make a determination that the composition request is an intent based request ([0021] An entity can request a computing job (hereinafter referred to as “job”), which is related to a particular application (e.g., application 107, 109, 113), to be performed by the resource environment 150 using the resources of the resource environment 150. For example, an entity may request that the resource environment 150 perform a job related to a text messaging application (i.e., the request for a computing job from an entity represents an “intent based request” because it specifies an intent to execute a job related to an application without specifying explicit resources required for the job)); 
in response to the determination: 
match an application specified by the composition request to computing resource requirements for the application ([0032] The job scheduler sub-system 147 can include a tag handler module 149 for interpreting the one or more tags in a received job request…The job scheduler sub-system 147 can select resources that satisfy the requirements according to the tags. [0033] The job scheduler sub-system 147 can use tag mapping information 163 that is stored in a data store 160 to translate the tags into resource requirements in a format that can be processed by the job scheduler sub-system 147); 
identify, based on the computing resource requirements, at least one compute resource set having resources meeting the computing resources requirement ([0033] The resource requirements can include, and are not limited to, the type of resource (e.g., container, VM) for use for deploying an application (i.e., VMs and containers represent “compute resource sets”). [0034] The tag mapping information 163 may map the tags “sensitive data” or “secure data” to a virtual machine rather to a container. In another example, the tag mapping information 163 may map the tag “dispatch quickly” to a container rather than a virtual machine (i.e., determining which of VMs or containers to deploy represents “identification” of the “compute resource sets”)); 
identify, based on the computing resource requirements, at least one hardware resource set having resources meeting the computing resource requirements (([0033] The resource requirements can include, and are not limited to…the amount of CPU, the amount of memory, etc, [0034] For example, the tag mapping information 163 may map the tag of “low latency” to 10 CPUs. [0021] An entity can request a computing job (hereinafter referred to as “job”), which is related to a particular application (e.g., application 107,109,113), to be performed by the resource environment 150 using the resources of the resource environment 150 (i.e., hardware resources provided by the resource environment are identified for use in performing the particular application based on the required amount of CPU and memory specified in the request)); 
setup management services for the at least one hardware resource set using at least one control resource set to obtain logical hardware resources ([0016]  For virtual machines 105A,105B,105N, the software layer providing the virtualization is commonly referred to as a hypervisor 119 and is also known as a virtual machine monitor (VMM), a kernel-based hypervisor, or part of a host operating system (i.e., hypervisor, and kernel or host operating system represents “control resource set”) . The hypervisor 119 can emulate the underlying hardware (e.g., infrastructure 123) of the host machine (e.g., host machine 101) (i.e., emulated hardware represents “logical resources” obtained by the hypervisor), making the use of the VMs 105A,105B,105N transparent to the respective guest operating system 117 and the user of the host machine 101); and 
present the logical hardware resources to the at least one compute resource set as bare metal resources using the at least one control resource to instantiate the composed information handling system to service the composition request ([0016] In a VM model, a hypervisor 119 talks to the hardware (e.g., infrastructure 123) as if the virtual machine's respective operating system (e.g., guest OS 117) and application 107,109,113 constituted a separate, physical host machine (i.e., the hypervisor presents the emulated hardware resources to the virtual machines as the underlying hardware resources, or “bare metal resources” of the host, which are then allocated to the entities)).  

Regarding claim 2, Chen further teaches:
the control resource set comprises a system control processor adapted to provide virtualization services for the at least one hardware resource set when providing the management services ([0016] For virtual machines 105A,105B,105N, the software layer providing the virtualization (i.e., “virtualization services”) is commonly referred to as a hypervisor 119 and is also known as a virtual machine monitor (VMM), a kernel-based hypervisor, or part of a host operating system (i.e., processor that runs the kernel or host operating system represents a “system control processor”).  

Regarding claim 3, Chen further teaches:
the system control processor is further adapted to provide, while providing the management services, emulation services to the at least one compute resource set using the hardware resource set ([0016] The hypervisor 119 can emulate the underlying hardware (e.g., infrastructure 123) of the host machine (e.g., host machine 101), making the use of the VMs 105A,105B,105N transparent to the respective guest operating system 117 and the user of the host machine 101 (i.e., the hypervisor provides emulated hardware resources to the virtual machines)).

Regarding claim 4, Chen further teaches:
the virtualization services and the emulation services are transparent to all applications executing using the at least one compute resource set of the instantiated composed information handling system ([0016] The hypervisor 119 can emulate the underlying hardware (e.g., infrastructure 123) of the host machine (e.g., host machine 101), making the use of the VMs 105A,105B,105N transparent to the respective guest operating system 117 and the user of the host machine 101. In a VM model, a hypervisor 119 talks to the hardware (e.g., infrastructure 123) as if the virtual machine's respective operating system (e.g., guest OS 117) and application 107,109,113 constituted a separate, physical host machine (i.e., in being transparent to the guest operating systems 117, the virtual machines and emulated hardware are transparent to the applications 107-113 that run on top of the guest operating systems 117)).  

Regarding claim 10, Chen further teaches:
the at least one hardware resource set comprises: a first hardware resource set of a first information handling system; a second hardware resource set of a second information handling system ([0012] Computing resources (i.e., of resource environment 150 representing the hardware resource set) can include, and are not limited to…host machines (i.e., plural hosts including a first, second, and third host machines, representing first and second hardware resource sets). [0014] A host machine 101, 103 can allocate a certain amount of its resources to individual virtual machines); and 
a third hardware resource set of an external resource, wherein the first information handling system and the second information handling system are distinct devices operably connected to each other and the external resource via one or more networks ([0014] The host machines 101, 103 can communicate to each other via a network, which may be a private network (e.g., a local area network (LAN), a wide area network (WAN), intranet, or other similar private networks) (i.e., hosts communicating via a private network represent at least first and second resource sets that are within a private network) or a public network (e.g., the internet) (i.e., hosts communicating via a public network represent at least a third resource set that is external to a private network)).  

Regarding claim 11, Chen further teaches:
the first hardware resource set comprises hardware resources that are distinct from second hardware resources of the second hardware resource set [0014] A host machine 101, 103 can allocate a certain amount of its resources to individual virtual machines (i.e., at least first and second host machines represent first and second hardware resource sets that are distinct from each other)).  

Regarding claims 13-16, they comprise limitations similar to those of claims 1-4 respectively, and are therefore rejected for at least the same rationale.

Regarding claim 19, it comprises limitations similar to those of claim 1, and is therefore rejected for at least the same rationale. Chen further teaches the additional limitations of a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method ([0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Bahramshahry et al. Pub. No.: US 2020/0026564 A1 (hereafter Bahramshahry).

Regarding claim 5, while Chen discloses setting up management services, Chen does not explicitly disclose:
setting up management services for the hardware resource set using at the least one control resource set to obtain the logical hardware resources comprises: 
identifying a workload type that will be performed based on the composition request; 
making a second determination that, based on the workload type, redundancy is required; 
in response to the second determination: 
allocating redundant hardware resources for redundant performance of the workload type while the logical hardware resources are presented to the at least one compute resource as the bare metal resources.  

	However, in analogous art, Bahramshahry teaches:
identifying a workload type that will be performed based on the composition request; making a second determination that, based on the workload type, redundancy is required ([0532] According to described embodiments, by identifying critical workloads based on various criteria the scheduling service may elect to elevate such critical workloads for redundant processing by copying or replicating a pending (critical) workload to execute via isolated clouds, thus ensuring redundant execution (i.e., identifying a pending workload that is of a critical “type” that should be replicated for redundancy)); 
in response to the second determination: 
allocating redundant hardware resources for redundant performance of the workload type ([0532] Fault tolerance is attained by isolating the original workload and the replicated copy of the critical workload to execution via distinct and isolated clouds (i.e., isolated clouds represent separate, “redundant” hardware resources that perform redundant execution of the original critical workload)) while the logical hardware resources are presented to the at least one compute resource as the bare metal resources ([0381] The scheduler is…optionally extended by many more optimizations and solutions including…application of virtualized resources, such as Virtual Machines (VMs) (i.e., virtual machines represent “compute resources” presented with logical hardware resources by hypervisors acting as control resources, as in Chen above)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Bahramshahry’s teaching of performing redundant execution of critical workloads using virtualized hardware resources of redundant, isolated clouds, with Chen’s teaching of executing workloads using virtualized hardware resources, to realize, with a reasonable expectation of success, a system that executes workloads using virtualized hardware resources, as in Chen, and if it is determined that a workload is critical, performing redundant execution of a replica of the workload on virtualized hardware resources in an isolated cloud, as in Bahramshahry. A person having ordinary skill would have been motivated to make this combination so that even when there is a critical fault in a cloud, a critical workload should nevertheless finish as usual (Bahramshahry [0532]).

Regarding claim 6, Bahramshahry further teaches:
allocating the redundant hardware resources causes, when a workload of the workload type is being performed by the instantiated composed information handling system, two instances of the workload to be performed by the respective redundant hardware resources when only a single instance of the workload is requested to be performed ([0532] According to described embodiments, by identifying critical workloads based on various criteria the scheduling service may elect to elevate such critical workloads for redundant processing by copying or replicating a pending (critical) workload to execute via isolated clouds, thus ensuring redundant execution (i.e., a pending workload, representing a requested “single instance of a workload” is replicated, and both the pending workload, and replicated workload, representing “two instances of the workload” are performed on isolated clouds respectively in response to the isolated clouds being “allocated” to the two workloads)).  

Regarding claim 7, Bahramshahry further teaches:
allocating the redundant hardware resources further causes output of one of the two instances of the workloads to be provided to the at least one compute resource set as the output of the of the single instance of the workload requested to be performed ([0540] Ultimately, execution completes at the workload output 2750 phase and workload output 2755 and workload output 2756 is produced resulting in two distinct copies of output from what was originally a single workload. The workload output 2755 and workload output 2756 can then be compared to validate successful completion. In the event one of the execution fails to complete or does not complete in time, then the workload output 2755 from the successfully completing cloud may be utilized (i.e., when one of the executions does not complete in time, only the output of the execution that completed in time is utilized)).  

Regarding claim 8, Bahramshahry further teaches:
the redundant hardware resources are allocated by programming the control resource set to, without notifying the at least one compute resource set, instantiate duplicative copies of a workload that has been requested to be performed using the at least one hardware resource set ([0532] According to described embodiments, by identifying critical workloads based on various criteria the scheduling service may elect to elevate such critical workloads for redundant processing by copying or replicating a pending (critical) workload to execute via isolated clouds, thus ensuring redundant execution (i.e., execution of a replicated, or “duplicate” workload is performed in an isolated second cloud, and thus the resources of a first cloud performing execution of the original pending task are not “notified”)).  

Regarding claim 9, Bahramshahry further teaches:
redundant performance of the workload type comprises: 
obtaining a first output of one of the redundant workloads from a first hardware resource set of the at least one hardware resource set; obtaining a second output a second of the redundant workloads from a second hardware resource set of the at least one hardware resource set; making a third determination, based on the first output and the second output, that one of the first hardware resource set and the second hardware resource set is a failed hardware resource set; in response to the third determination: discard one of the first output and the second output based on the failed hardware resource set to identify a correct output; and provide the correct output to the at least one compute resource set of the instantiated composed information handling system to satisfy the workload type ([0540] Ultimately, execution completes at the workload output 2750 phase and workload output 2755 and workload output 2756 is produced resulting in two distinct copies of output from what was originally a single workload. The workload output 2755 and workload output 2756 can then be compared to validate successful completion. In the event one of the execution fails to complete or does not complete in time, then the workload output 2755 from the successfully completing cloud may be utilized (i.e., when one of the executions does not complete in time dues to failure of the cloud resources to execute the workload in time, only the output of the execution that completed in time is utilized, while the other output is not utilized, or is “discarded”)).  

Regarding claims 17-19, they comprise limitations similar to those of claims 5-7 respectively, and are therefore rejected for at least the same rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Cai et al. Pub. No.: US 2021/0152659 A1 (hereafter Cai).

Regarding claim 12, while Chen teaches allocation of a hardware resource set, Chen does not explicitly disclose:
at least a portion of the first hardware resource set is exclusively utilized by a second composed information handling system of the composed information handling systems.  

	However, in analogous art, Cai teaches:
	at least a portion of the first hardware resource set is exclusively utilized by a second composed information handling system of the composed information handling systems ([0017] A microservice framework can enable multiple users, organizations, and/or applications to share computing and networking resources on a cluster of computing nodes. Each user, organization, and/or application can be referred to as a tenant. The microservice framework can isolate the different tenants from each other to provide a secure, available, and performant computing system. Specifically, the microservice framework can allocate a set of resources of the cluster for the exclusive use of a tenant. The exclusive use can be enforced using logical and/or physical constraints. For example, a portion of physical memory or a CPU can be allocated for the exclusive use of a tenant. As another example, a time-slice of CPU cycles can be allocated for the exclusive use of a tenant (i.e., a tenant of a plurality of tenants, representing a “second composed information handling system” is allocated exclusive use of a set of hardware resources of a cluster of hardware resources)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Cai’s teaching of allocating to a tenant exclusive access to a set of resources from a resource cluster, with Chen’s teaching of allocating resources to entities/tenants, to realize, with a reasonable expectation of success, a system that allocates resources to tenants/entities, as in Chen, where the access is exclusive access portions of the resources, as in Cai. A person having ordinary skill would have been motivated to make this combination to provide a high performance, highly available, and secure client-server architecture (Cai [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. Pub, No.: US 2020/0065254 A1 discloses determining hardware resources to be allocated to a new VM based on a specification in a request or according to pre-defined strategies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/             Primary Examiner, Art Unit 2195